t c memo united_states tax_court gail carlette dixon petitioner v commissioner of internal revenue respondent docket no filed date held r's determination that p had unreported income from her sole_proprietorship as an income_tax preparer in the amounts of dollar_figure dollar_figure and dollar_figure for the and taxable years respectively is sustained held further r's determination that p is liable for the additions to tax under sec_665l1l a i r c and a i r c for the and taxable years is sustained gail carlette dixon pro_se daniel j parent for respondent memorandum findings_of_fact and opinion nims judge respondent determined deficiencies and additions to tax for and with respect to petitioner's federal income taxes as follows additions to tax_year deficiency sec_6651 a sec_6654 a dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar after concessions made by petitioner the issues for decision are whether petitioner had unreported gross_receipts from her sole_proprietorship as determined by respondent for her and taxable years whether petitioner is liable for the addition_to_tax under sec_665l1 a for the failure_to_file timely tax returns for the years in issue and whether petitioner is liable for the addition_to_tax under sec_6654 for the failure to pay estimated income taxes for the years in issue findings_of_fact at the time the petition was filed petitioner resided in sacramento california petitioner did not file income_tax returns for her and taxable years and failed to make estimated_tax payments during these years respondent mailed the notice_of_deficiency on date for petitioner's and taxable years among other things respondent made adjustments to petitioner's income by increases of dollar_figure in dollar_figure in and dollar_figure in this was done by reconstructing petitioner's income from available records during and petitioner operated a tax preparation business known as dixon tax returns as a sole_proprietorship petitioner also provided notary and property management services petitioner employed individuals to assist her in her business---an office manager and tax_return_preparers in the notice_of_deficiency respondent allowed business_expense deductions for wages paid to petitioner's employees in the amounts of dollar_figure dollar_figure and dollar_figure for the and taxable years respectively on date the united_states executed a search warrant of petitioner's business_premises approximately boxes of records were seized the boxes included copies of petitioner's business income receipt books rediform books notary journal and copies of client tax returns prepared by petitioner the client tax returns prepared by dixon tax returns included petitioner's name and identification_number as the paid preparer after the criminal proceedings and after being reviewed by respondent's revenue_agent john donovan agent donovan the boxes were returned to petitioner in date petitioner was convicted of counts of violating sec_7206 for aiding_and_abetting the filing of false income_tax returns petitioner was incarcerated at a federal correctional institution in dublin california for months as a condition of her supervised release from imprisonment petitioner was ordered to file her and federal_income_tax returns immediately respondent's service_center prepared a preparer inventory listing pil of returns which listed all tax returns prepared by petitioner in and a pil was not available for because petitioner's records were unavailable the pil included sufficient information to determine whether a particular return prepared by petitioner was a form 1040ez a form 1040a short_form or a form_1040 which included a schedule a or schedule c long form the pil also included the name and social_security_number of the taxpayer the type of form prepared and the amount of tax owed the pil matched the actual copies of client tax returns which were seized from petitioner's business during petitioner prepared at least big_number short forms and at least long forms during petitioner prepared at least big_number short forms and at least long forms a 40-percent increase in returns prepared during petitioner prepared more than big_number tax returns during and petitioner generally charged dollar_figure for the preparation of a short_form and dollar_figure for a long form during petitioner generally charged dollar_figure for the preparation of a short_form and dollar_figure for a long form petitioner's notary journal which covers the period from date to date includes the amount of the fees paid for petitioner's notary services the notary fees from january through date totaled dollar_figure petitioner's rediform books were incomplete they did not include records for all of the months of and petitioner's rediform books for include ‘it should be noted that the stipulation of facts states petitioner's notary journal covers the period from date to date however the actual notary journal covers the period from date to date date amount to dollar_figure to big_number to big_number to big_number to big_number total big_number petitioner's rediform books for include date amount to dollar_figure to big_number to big_number to big_number to big_number to big_number to big_number to big_number total big_number petitioner's rediform books for include date amount to dollar_figure to big_number total big_number deposits into petitioner's bank accounts during january february march april and may of and are similar to the income and business activity shown in petitioner's rediform books the receipts as shown in the rediform books for days in early february compare in each year as follows date february 4th n a dollar_figure dollar_figure february 5th dollar_figure big_number big_number february 6th big_number big_number february 7th big_number n a n a total big_number big_number big_number percentage increase n a percent percent petitioner earned nearly all of her tax preparation income between january and april of each year during petitioner's criminal proceedings petitioner and her attorneys were informed that they could examine her seized records or take them back at anytime petitioner retrieved her records sometime in and placed them in storage in sacramento california petitioner did not get the records out of storage until date when petitioner satisfied storage fees in arrears in petitioner lent penisimani lomu and hakeai faanunu dollar_figure bearing percent interest petitioner was paid dollar_figure and dollar_figure in interest during and respectively during and petitioner paid to john giovanzana dollar_figure dollar_figure and dollar_figure respectively in rent for business_premises pincite university avenue east palo alto california during petitioner paid siri brothers dollar_figure in rent for business_premises pincite donohoe street east palo alto california petitioner was evicted on date respondent has allowed a deduction for rent expense in the amounts of dollar_figure dollar_figure and dollar_figure respectively for petitioner's and taxable years opinion rt unreported income the first issue is whether petitioner had unreported gross_receipts from her sole_proprietorship as determined by respondent for her and taxable years respondent determined that petitioner had unreported gross_income from her tax preparation and notary business of dollar_figure dollar_figure and dollar_figure in and respectively petitioner did not file a trial memorandum or brief in this case however based on her testimony at trial petitioner seems to assert that respondent's determination is arbitrary respondent may use an indirect method to reconstruct a taxpayer's income where the taxpayer has failed to provide adequate_records substantiating her income see eg 348_us_121 respondent's method of income reconstruction is presumptively correct and will be affirmed as long as it is rational in light of all surrounding facts and circumstances see 116_f3d_1309 9th cir 643_f2d_1383 9th cir affg per curiam tcmemo_1979_3 petitioner bears the burden of proving that respondent's method of income reconstruction is unreasonable see palmer v irs supra pincite courts have approved methods of reconstruction which project or extrapolate the taxpayer's income from a limited amount of information see eg 796_f2d_303 9th cir affg tcmemo_1984_601 745_f2d_541 9th cir affg tcmemo_1982_371 in this case the only records available to reconstruct petitioner's tax preparation and notary income were petitioner's rediform books notary journal and copies of client tax returns prepared by petitioner agent donovan determined that petitioner had dollar_figure and dollar_figure in unreported income from her tax preparation business for her and taxable years respectively this amount was derived by first multiplying the number of short and long forms disclosed by the pil by the appropriate charge disclosed by the rediform books which totaled dollar_figure and dollar_figure pil totals for petitioner's and taxable years respectively agent donovan then totaled the gross_receipts shown in the rediform books rediform totals in the amount of dollar_figure for the taxable_year agent donovan compared the pil total of dollar_figure to the rediform total of dollar_figure and determined that tax_return preparation income was dollar_figure for the taxable_year agent donovan compared the pil total of dollar_figure to the rediform total of dollar_figure and determined that tax_return preparation income was dollar_figure -- - for petitioner's taxable_year respondent determined that petitioner had dollar_figure of unreported tax preparation income a pil for petitioner's taxable_year was unavailable however the record indicates that petitioner prepared at least big_number returns in agent donovan testified that dollar_figure was a result of increasing his figure of dollar_figure of unreported tax preparation income from by percent yielding dollar_figure rounded down to dollar_figure agent donovan derived the factor of percent by using the percent increase in the comparative days of receipts for the month of february in and and reducing the percentage to percent to account for the fact that petitioner's tax preparation business ceased on date under these circumstances we conclude that respondent's method of reconstructing petitioner's and tax_return preparation income is reasonable therefore respondent's determination that petitioner had unreported tax preparation income of dollar_figure dollar_figure and dollar_figure for and respectively 1s sustained respondent also determined that petitioner had unreported notary income of dollar_figure dollar_figure and dollar_figure in and respectively petitioner's notary journal which covers the period from date to date includes the amount of the fees paid for petitioner's notary services the notary fees from january through date totaled dollar_figure to determine petitioner's notary income for her taxable_year agent donovan multiplied the dollar_figure of notary income as disclosed in the notary journal by two resulting in dollar_figure and then rounded down to dollar_figure to determine notary income for petitioner's taxable_year agent donovan increased dollar_figure dollar_figure multiplied by two by percent based upon the percent increase in the number of returns prepared from and and the imputed 61-percent tax_return preparation revenue growth from to resulting in dollar_figure and rounded up to dollar_figure agent donovan determined that petitioner's notary income increased by percent in resulting in dollar_figure rounded down to dollar_figure agent donovan derived the multiplication factor of percent by using the 31-percent increase in the comparative days of receipts for the month of february in and and reducing the percentage to percent to account for the fact that petitioner's tax preparation business ceased on date we uphold respondent's method of reconstructing petitioner's notary income because it is rational in light of all surrounding facts and circumstances see palmer v irs f 3d pincite therefore respondent's determination that petitioner had unreported notary income of dollar_figure dollar_figure and dollar_figure for and respectively is sustained based on the foregoing we sustain respondent's determination that petitioner had unreported income from her sole_proprietorship in the amounts of dollar_figure dollar_figure and dollar_figure for the and taxable years respectively il addition_to_tax under sec_6651 a respondent determined additions to tax for failure_to_file timely tax returns under sec_6651 in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively sec_6651 provides for an addition_to_tax of percent per month for each month or part of a month for which a return is late the aggregate not to exceed percent a taxpayer has a nondelegable duty to file a timely return but can avoid the addition_to_tax for failing to do so by affirmatively showing that the delinquency was due to reasonable_cause and not due to willful neglect see sec_6651 the taxpayer bears the burden of proving both that the failure did not result from willful neglect and that the failure was due to reasonable_cause see 469_us_241 if the taxpayer does not meet this twin burden the imposition of the addition_to_tax is mandatory see 32_tc_479 affd 283_f2d_227 8th cir petitioner has failed to file her and income_tax returns petitioner testified that she was too distraught over her husband's death on date to file her tax_return she further testified that she was under a lot of stress was under a physician's medical_care and was taking a lot of medication in light of the fact that petitioner prepared big_number client returns in we conclude that petitioner's failure_to_file her income_tax return was not due to reasonable_cause and therefore the addition_to_tax is properly imposed petitioner's and income_tax returns were due on date and respectively by her testimony petitioner seeks to imply that she was unable to file her and income returns on time because the irs had her business records the record shows that the united_states executed a search warrant of petitioner's business_premises on date where approximately boxes of records were seized however during petitioner's criminal proceedings petitioner and her attorneys were informed that they could examine her seized records or take them back at anytime thus petitioner had ample opportunity to access her business records moreover even after petitioner retrieved her records in she failed to file her income_tax returns the fact that petitioner has not filed her returns even with full access to her records indicates a lack of causal relationship between petitioner's failure_to_file and the irs's seizure of her business records under these circumstances we conclude that petitioner's failure_to_file her and income_tax returns was not due to reasonable_cause and therefore the addition_to_tax is properly imposed tii addition_to_tax under sec_6654 a respondent determined additions to tax for under sec_6654 for underpayment of estimated federal_income_tax this addition_to_tax is mandatory absent a showing by petitioner that one of the several statutorily provided exceptions applies see 75_tc_1 petitioner has made no such showing respondent's determination is therefore sustained to reflect the foregoing decision will be entered for respondent
